

 
 
Exhibit 10.8
 
REAL ESTATE SHARE ESCROW AGREEMENT
 
REAL ESTATE SHARE ESCROW AGREEMENT (the “Agreement”), dated as of August 26,
2008, is entered into by and among CHINA VALVES TECHNOLOGY, INC., a Nevada
corporation (the “Company”), BIN FANG (the “Principal”), BREAN MURRAY, CARRET &
CO., LLC, as representative (together with its successors and assigns, the
“Investor Representative”) of the Investors who are parties to the Purchase
Agreement (as defined below), and Escrow, LLC, with an address at 20 Rock
Pointe, Suite 204, Warrenton, VA 20186 (the “Escrow Agent”). Capitalized terms
used, but not defined herein shall have the meanings set forth in the Securities
Purchase Agreement, dated as of the date hereof among the Company, Hong Kong,
WFOE and the Investors (the “Purchase Agreement”).
 
BACKGROUND
 
The Principal owns all of the issued and outstanding equity interests in Kaifeng
High Pressure Valve Steel Casting Limited Liability Company, a corporation
formed under the laws of the People’s Republic of China (the “Casting
Company”).  The Casting Company has entered into an agreement, dated on or about
the date hereof which, as translated to English, is substantially in the form of
Exhibit A (the “Real Estate Transfer Agreement”), relating to the transfer to
Henan Kaifeng High Pressure Valve Co., Ltd., a Chinese subsidiary of the Company
(the “PRC Sub”), of the real estate (the “Real Estate”) described in the Real
Estate Transfer Agreement.
 
In order to ensure that the Real Estate is transferred to the PRC Sub promptly
and in accordance with the terms of the Real Estate Transfer Agreement, the
Investors have requested that the Principal enter into this Agreement pursuant
to which he will personally agree to take any and all actions necessary to
consummate the transfer of the Real Estate in accordance with the Real Estate
Transfer Agreement.  In consideration for the agreement of the Principal to
cause the Casting Company to transfer the Real Estate, the Company will issue to
the Principal, or his designee, Five Million, Five Hundred Thousand Shares (the
“Escrow Shares”) of the Company’s Common Stock on the date hereof.  The Escrow
Shares will be held in escrow in accordance with the terms of this Agreement to
further ensure the consummation of the transactions contemplated by the Real
Estate Transfer Agreement.
 
The execution and delivery of this Agreement is a condition precedent to the
consummation of the transactions contemplated by the Purchase Agreement and the
Investors would not consummate the transactions, but for the existence of this
Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
 
 
1

--------------------------------------------------------------------------------


 
ARTICLE I
 
TERMS OF THE ESCROW
 
1.1. The parties to this Agreement hereby agree to establish an escrow account
with the Escrow Agent whereby the Escrow Agent shall hold the Escrow Shares as
contemplated by this Agreement.
 
1.2. On the date hereof, the Company shall issue to the Principal, or his
designee, the Escrow Shares in consideration for the various agreements of the
Principal set forth in this Agreement.  The Escrow Shares shall be delivered by
the Company directly to the Escrow Agent.  On the date hereof, the Principal or
his designee, as applicable, shall deliver to the Escrow Agent an undated
medallion guaranteed stock power (or such other instrument or document as may be
required by the Company’s transfer agent to effectuate the transfer of the
Escrow Shares as contemplated by this Agreement).
 
1.3. The Principal shall use his best efforts to effectuate the transfer of the
Real Estate to the PRC Sub in accordance with the Real Estate Transfer Agreement
within ten (10) months following the date hereof (the “Outside Date”) and will
not take any action which could frustrate or delay such transfer.  In addition,
the Principal shall, and shall cause the Casting Company to, perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement, the Real Estate Transfer Agreement
and the consummation of the transactions contemplated hereby and thereby.
 
1.4. The Escrow Shares will be released from the escrow as follows:
 
(a) If the Real Estate has not been transferred to the PRC Sub in accordance
with the Real Estate Transfer Agreement on or before the Outside Date, then the
Investor Representative may instruct the Escrow Agent to release the Escrow
Shares to the Company and, promptly upon receipt of such instructions, the
Escrow Agent will so release the Escrow Shares to the Company.  The Escrow Agent
need only rely on the instruction from the Investor Representative in this
regard and will disregard any contrary instructions.  In such event the Company
shall immediately deliver the certificates representing the Escrow Shares to the
Company’s transfer agent along with written instructions to the transfer agent
instructing the transfer agent to cancel the Escrow Shares whereupon such Escrow
Shares shall no longer be issued and outstanding.
 
(b) If the Real Estate has been transferred to the PRC Sub in accordance with
the Real Estate Transfer Agreement on or before the Outside Date, then the
Principal and the Investor Representative shall jointly instruct the Escrow
Agent to release the Escrow Shares to the Principal or his designee and,
promptly upon receipt of such instructions, the Escrow Agent will so release the
Escrow Shares to the Principal or his designee.
 
(c) Notwithstanding any other provision of this Agreement, if at any time Escrow
Agent shall receive from the Principal and the Investor Representative (prior to
being directed to take action by a court) joint written instructions as to the
delivery of the Escrow Shares or any portion thereof, Escrow Agent shall deliver
the Escrow Shares in accordance with such joint written instructions.


 
 
2

--------------------------------------------------------------------------------


 
ARTICLE II
 
ESCROW AGENT


2.1 Interpleader. In the event this Agreement or the Escrow Shares becomes the
subject of litigation, or if the Escrow Agent shall desire to do so for any
other reason, the Company authorizes the Escrow Agent, at its option, to deposit
the Escrow Shares with the clerk of the court in which the litigation is
pending, or a court of competent jurisdiction if no litigation is pending, and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility with regard thereto.  The Company also authorizes the Escrow
Agent, if it receives conflicting claims to the Escrow Shares, is threatened
with litigation or if the Escrow Agent shall desire to do so for any other
reason, to interplead all interested parties in any court of competent
jurisdiction and to deposit the Escrow Shares with the clerk of that court and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility hereunder to the parties from which they were received.


2.2           Exculpation and Indemnification of Escrow Agent


(a)   The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein.  The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act.  The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure, on the part of
any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document.  Except for amendments to this Agreement referenced below, and
except for written instructions given to the Escrow Agent by the Company and the
Investor Representative relating to the Escrow Shares, the Escrow Agent shall
not be obligated to recognize any agreement between or among any of the other
parties, notwithstanding that references hereto may be made herein and whether
or not it has knowledge thereof.


(b)   The Escrow Agent shall not be liable to the  Company, the Investor
Representative, any Investor or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Escrow Agent), statement, instrument, report,
or other paper or document (not only as to its due execution and the validity
and effectiveness of its provisions, but also as to the truth and acceptability
of any information therein contained), which is believed by the Escrow Agent to
be genuine and to be signed or presented by the proper person or
persons.  The  Escrow Agent shall not be bound by any of the terms thereof,
unless evidenced by written notice delivered to the Escrow Agent signed by the
proper party or parties and, if the duties or rights of the Escrow Agent are
affected, unless it shall give its prior written consent thereto.
 
 
3

--------------------------------------------------------------------------------



 
(c)  The  Escrow Agent shall not be responsible for the sufficiency or accuracy
of the form, or of the execution, validity, value or genuineness of, any
document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company, the Investor Representative, any Investor or to anyone else in any
respect on account of the identity, authority or rights, of the person executing
or delivering or purporting to execute or deliver any document or property or
this Agreement.


(d)   The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Company,
the Investor Representative, any Investor or to anyone else for any action taken
or omitted to be taken or omitted, in good faith and in the exercise of its own
best judgment, in reliance upon such assumption.


(e)    The Escrow Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties in respect of taxes, on any investment
income or payments with respect to the Escrow Shares in the manner provided in
Section 2.2 (f).


(f)  The  Escrow Agent will be indemnified and held harmless by the  Company
from and against all expenses, including all counsel fees and disbursements, or
loss suffered by the Escrow Agent in connection with any action, suit or
proceedings involving any claim, or in connection with any claim or demand,
which in any way, directly or indirectly, arises out of or relates to this
Agreement, the services of the Escrow Agent hereunder, except for claims
relating to gross negligence by Escrow Agent or breach of this Agreement by the
Escrow Agent, or the monies or other property held by it hereunder or for
willful misconduct of the Escrow Agent.  Promptly after the receipt of the
Escrow Agent of notice of any demand or claim or the commencement of any action,
suit or proceeding, the Escrow Agent shall, if a claim in respect thereof is to
be made against the Company, notify the Company thereof in writing, but the
failure by the Escrow Agent to give such notice shall not relieve the Company
from any liability which the Company may have to the Escrow Agent
hereunder.  Notwithstanding any obligation to make payments and deliveries
hereunder, the Escrow Agent may retain and hold for such time as it deems
necessary such amount of monies or property, including shares of the Company’s
capital stock as it shall, from time to time, in its sole discretion, seem
sufficient to indemnify itself for any such loss or expense and for any amounts
due it under Section 4.1.


(g)  For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.


4

--------------------------------------------------------------------------------


 
ARTICLE III
 
TERMINATION OF AGREEMENT
 


3.1           This Agreement shall terminate upon delivery by the Escrow Agent
in accordance with this Agreement of all of the Escrow Shares, provided that the
rights of the Escrow Agent and the obligations of the Company under Article II
shall survive the termination hereof.


3.2           The  Escrow Agent may resign at any time and be discharged from
its duties as Escrow Agent hereunder by giving the Company and the Investor
Representative at least five days written notice thereof (the “Notice
Period”).  As soon as practicable after its resignation, the Escrow Agent shall,
if it receives notice from the Company within the Notice Period, turn over to a
successor escrow agent appointed by the Company all of the Escrow Shares then
held by the Escrow Agent upon presentation of the document appointing the new
escrow agent and its acceptance thereof.  If no new agent is so appointed within
the Notice Period, the Escrow Agent may deposit the Escrow Shares with the clerk
of a court of competent jurisdiction in accordance with Section 2.1 of this
Agreement.


ARTICLE IV
 
COMPENSATION OF ESCROW AGENT


4.1           The Escrow Agent shall be entitled to the compensation from the
Company described on Schedule A to this Agreement.


 
ARTICLE V
 
MISCELLANEOUS
 
5.1           No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
5.2           All notices, communications and instructions required or desired
to be given under this Agreement must be in writing and shall be deemed to be
duly given if sent by registered or certified mail, return receipt requested, or
overnight courier to the addresses specified on the signature page to this
Agreement or to such other address and to the attention of such other person as
any of the above may have furnished to the other parties in writing and
delivered in accordance with the provisions set forth above.
 
5.3           This Agreement shall be binding upon and shall inure to the
benefit of the permitted successors and permitted assigns of the parties hereto.
 
 
5

--------------------------------------------------------------------------------



 
5.4           This Agreement and the rights and obligations hereunder of the
Company may not be assigned.  This Agreement and the rights and obligations
hereunder of the Escrow Agent may be assigned by the Escrow Agent.  This
Agreement shall be binding upon and inure to the benefit of each party’s
respective successors, heirs and permitted assigns. No other person shall
acquire or have any rights under or by virtue of this Agreement. This Agreement
may not be changed orally or modified, amended or supplemented without an
express written agreement executed by the Escrow Agent, the Company and the
Investor Representative. This Agreement is intended to be for the sole benefit
of the parties hereto and the Investors and their respective successors, heirs
and permitted assigns, and none of the provisions of this Agreement are intended
to be, nor shall they be construed to be, for the benefit of any third person.


5.5           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The  terms “hereby,” “hereof,” “hereunder,” and any
similar terms, as used in this Agreement, refer to the Agreement in its entirety
and not only to the particular portion of this Agreement where the term is
used.  The word “person” shall mean any natural person, partnership,
corporation, government and any other form of business of legal entity.  All
words or terms used in this Agreement, regardless of the number or gender in
which they were used, shall be deemed to include any other number and any other
gender as the context may require.  This Agreement shall not be admissible in
evidence to construe the provisions of any prior agreement.
 
5.6           The parties hereto expressly agree that this Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of Virginia without regard to conflicts of law principles that
would result in the application of the substantive laws of another
jurisdiction.  Each of the parties  hereby irrevocably consents to the
jurisdiction of the courts of the State of Virginia and of any Federal court
located in such state in connection with any action, suit or proceedings arising
out of or relating to this Agreement or any action taken or omitted hereunder,
and waives personal service of any summons, complaint or other process and
agrees that the service thereof may be made by certified or registered mail
directed to it at the address for notices set forth in Section 5.2.
 
5.7           The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the Company, the Investor
Representative and the Escrow Agent.


5.8           This Agreement may be executed in a number of counterparts, by
facsimile, each of which shall be deemed to be an original as of those whose
signature appears thereon, and all of which shall together constitute one and
the same instrument.  This Agreement shall become binding when one or more of
the counterparts hereof, individually or taken together, are signed by all the
parties.
 
5.9           If the Escrow Agent reasonably requires other or further
instruments in connection with this Agreement or obligations in respect hereto,
the necessary parties hereto shall join in furnishing such instruments.
 
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
COMPANY:


 
CHINA VALVES TECHNOLOGY, INC.
 
 
    By: /s/ Siping Fang

Name: Siping Fang
Title: Chief Executive Officer
 
Address:
 
  No.93 West Xinsong Road
  Kaifeng City, Henan Province,
  Peoples Republic of China
  Facsimile:  86-378-292-4630
 Attn.: President
 
 
PRINCIPAL:
 
/s/ Bin Fang
Bin Fang
 
Address:




7

--------------------------------------------------------------------------------


 
INVESTOR REPRESENTATIVE:
 
BREAN MURRAY, CARRET & CO., LLC
 
     By:  /s/ Kenneth J. Kirsch                          
Name: Kenneth J. Kirsch
Title: Chief Financial Officer
 
Address:
 
Brean Murray, Carret & Co., LLC
570 Lexington Avenue
New York, NY 10022
Facsimile:
Attn:
 
 
ESCROW AGENT:
 
ESCROW, LLC
 
 
  By:   /s/ Johnnie L. Zarecor                                  
Name: Johnnie L. Zarecor
Title: Vice-President
 
Address:
 
Escrow, LLC
20 Rock Pointe, Suite 204
Warrenton, VA 20186
Facsimile: 540-347-2291
Attn:
 


8
